Name: Council Regulation (EEC) No 1311/80 of 28 May 1980 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/ 12 Official Journal of the European Communities 31 . 5 . 80 COUNCIL REGULATION (EEC) No 1311 /80 of 28 May 1980 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme whereas 6 565 tonnes should be kept in reserve for future allocation should the need arise , HAS ADOPTED THIS REGULATION : A rticle 1 The allocation and financing arrangements in respect of 150 000 tonnes of skimmed-milk powder to be supplied to certain developing countries and special ­ ized bodies as food aid under the 1980 programme in accordance with Regulation (EEC) No 1310/80 are set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1980 programme ('), and in particular Arti ­ cles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1310/80 provides for the supply of 1 50 000 tonnes of skimmed-milk powder ; whereas this quantity should be allocated among the various countries and bodies from which applications have been accepted and arrangements for financing should be specified ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1980 . For the Council The President G. MARCORA (') See page 10 of this Official Journal . 31 . 5 . 80 Official Journal of the European Communities No L 134/ 13 ANNEX SKIMMED-MILK POWDER FOOD-AID PROGRAMME 1980 Recipient countries and bodies Quantities allocated ( tonnes) Arrangements for financing COUNTRIES Afghanistan p.m . Angola p.m . Bolivia p.m . Burundi 100 Free at destination Central African Republic 200 Free at destination Chad p.m . Comoros 800 Port of unloading Egypt 7 000 Port of shipment El Salvador 700 Port of shipment Ecuador 500 Port of shipment Ethiopia 2 700 Port of unloading Ghana 2 500 Port of shipment Guinea Bissau p.m . Equatorial Guinea 300 Port of unloading Guyana 500 Port of shipment Honduras 2 000 Port of shipment India 31 000 Port of unloading Indonesia 1 625 Port of shipment Jamaica 1 000 Port of shipment Jordan 1 500 Port of shipment Lebanon 1 100 Port of shipment Lesotho 300 Free at destination Madagascar p.m . Port of shipment Mali 300 Free at destination Malta 400 Port of shipment Mauritania 1 000 Port of unloading Mozambique p.m . Nicaragua 1 000 Port of shipment Pakistan 750 Port of shipment Peru 1 000 Port of shipment Philippines 1 000 Port of shipment Republic of Cape Verde 400 Port of unloading Rwanda 600 Free at destination Sao Tome and Principe 50 Port of unloading Senegal 1 860 Port of shipment Sierra Leone 1 000 Port of unloading Somalia 2 200 Port of unloading Sri Lanka 500 Port of shipment Syria 600 Port of shipment Tanzania 2 000 Port of shipment Thailand 3 000 Port of shipment Togo 400 Port of shipment Upper Volta 2 000 Free at destination Vietnam p.m . North Yemen p.m . Zaire p.m . Zambia 1 500 Free at destination Zimbabwe p.m . BODIES Caritas (Germany) 3 000 Free at destination ICRC 3 000 Free at destination Licross 2 000 Free at destination UNHCR 3 500 Free at destination NGO 25 000 Free at destination UNRWA 1 550 Free at destination WFP 30 000 Free at destination RESERVE 6 565 0 TOTAL 1 50 000 I (') Emergency schemes may include financing to cover the cost of transport between the port of shipment and the place of destination and the cost of distribution where aid is channelled via a specialized bodv Such financing may be wholly or partly in the form of a lump sum contribution